Exhibit10.2 A request for confidential treatment has been made with respect to portions of the following document that are marked with [*CONFIDENTIAL*]. The redacted portions have been filed separately with the SEC. DELI, CHEESE, AND BAKERY DISTRIBUTION AGREEMENT This Deli, Cheese, and Bakery Distribution Agreement (“Agreement”), is made effective as of February 12th, 2016 (the “Effective Date”), by and between SFM, LLC dba Sprouts Farmers Market (“SFM”), a Delaware limited liability company, and KeHE Distributors, LLC (“KeHE”), a Delaware limited liability company.
